UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1707



ZIAD AKL, M.D., F.A.C.P.,

                                              Plaintiff - Appellant,

          versus


WILLIAM DOUGHERTY, M.D.; BETH DYSON-MUSKOPF,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00264-CMH)


Submitted:   October 31, 2006          Decided:     November 27, 2006


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ziad Akl, Appellant Pro Se. Karen-Faye McTavish, SHAW PITTMAN,
L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ziad Akl appeals the district court’s order granting

defendants’ motions to dismiss the complaint in this diversity

action.   We have reviewed the record and find no reversible error

in the district court’s ruling that the complaint fails to state a

claim on which relief can be granted.   Accordingly, we affirm the

decision of the district court.    Akl v. Dougherty, No. 1:06-cv-

00264-CMH (E.D. Va. filed June 7, 2006 & entered June 9, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -